Citation Nr: 1533982	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  12-29 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to special monthly compensation based on aid and attendance.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2012, the Veteran requested a hearing before the Board.  He withdrew his hearing request in July 2015.  Therefore, the Veteran's request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.704(e).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a right ankle condition.  The Board finds that further development is needed prior to adjudicating the claim. 

Service treatment records include treatment for a sprained right ankle.  The report of a July 2010 VA examination included a negative nexus opinion, in part because the Veteran's post-injury examination was not consistent with fracture or ankle instability and in the absence of such findings, the current ankle condition was not related.  At that examination, the Veteran reported the acute onset of pain and swelling during service, with an episodic course of symptoms since that time.  The examiner's rationale does not appear to consider the Veteran's reported history of continued symptoms.  Thus, another opinion is needed.  

A Social Security Administration (SSA) Inquiry indicates that the Veteran is receiving SSA benefits.  Although the Veteran is over the age of 65, it is unclear whether he is receiving benefits due to age or disability. On remand, attempts should be made to determine whether the Veteran is in receipt of SSA disability benefits and if so, to obtain any documents related to the SSA award.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Furthermore, in a June 2015 notice of disagreement (NOD), the Veteran disagreed with the May 2015 rating decision which denied special monthly compensation based on aid and attendance.  To date, the RO has not issued the Veteran a statement of the case (SOC) with respect to this claim.  Under this circumstance, the Board must remand the issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Social Security Administration to determine whether the Veteran is receiving disability benefits and if so, obtain any administrative decisions and all medical records used in adjudicating the Veteran's SSA claim.

2. After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any right ankle disability.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  Based on the examination and review of the record, the examiner should offer an opinion as to whether it is at least as likely as not that any currently diagnosed right ankle disability is related to the ankle sprain in service.  In providing the opinion, the examiner should consider the Veteran's report of episodic exacerbations after the acute symptoms stopped.  

A complete rationale must be provided for the opinion.  

3. Issue the Veteran a statement of the case (SOC) with respect to the claim of entitlement to special monthly compensation based on aid and attendance.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.  If an appeal is perfected, the case should be returned to the Board for further appellate consideration, as appropriate.

4. Thereafter, readjudicate the Veteran's service connection claim for an ankle condition.  If the claim remains denied, the RO/AMC should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




